Title: From Thomas Jefferson to Edmund Bacon, 27 June 1808
From: Jefferson, Thomas
To: Bacon, Edmund


                  
                     Sir 
                     
                     Washington June 27. 08
                  
                  By a letter from mr John Peyton I percieve he is not satisfied that there was an error of addition in the account I left with you to be shewn to him. will you be so good as to return it to me by the first post. I mean the account in which he had corrected some of the figures on your shewing them that they were wrong. you will know it by my having stated some of the figures in my own hand. I shall always be glad to know your progress in the garden, and whether you keep the water always running over the waste at the mill. I salute you with my best wishes. 
                  
                     Th: Jefferson 
                     
                  
               